Case 1:18-cV-01327-DNH-CFH Document 5 Filed 12/28/18 Page 1 of 19

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

 

 

 

DAHMEEK McDONALD,
Plaintiff,
~agall'l$t~ ANSWER
Civil Action No.: l:lS-CV-l 327
THE CITY OF TROY and JARROD ILER, (DNH/CFH)
Defendants.

 

The Defendants herein, as and for their Answer to the Complaint of the Plaintiff:

l.

INTRODUCTION

Respond to the allegations set forth in the paragraph of the Complaint marked and numbered
“l” as follows: Admit that, on August 15, 2017, on-duty Troy Police Offrcer Jarrod Iler
(“Iler”) fired multiple shots (believed to be four) from his department issued fireann. Deny
knowledge or information sufficient to form a belief as to the truth or falsity of the allegation
that Iler fired the shots directly at plaintiff as some of the shots did not hit plaintiff, but admit
that Iler was attempting to shoot and thereby disable the driver of the motor vehicle that was
accelerating toward him. Deny that Iler fired the shots without any legal justification,
privilege, or lawful basis as ller was privileged to defend himself and his partner from the use
of deadly physical force - namely, the accelerating motor vehicle driven by plaintiff- and had
no duty to retreat while attempting to make a lawful stop and arrest of plaintiff Admit that it
was fortunate that plaintiff (and Iler and his partner) survived this violent encounter Deny
knowledge or information sufficient to form a belief as to the truth or falsity of the allegation

that plaintiff suffered serious injuries and trauma.

2. Respond to the allegations set forth in the paragraph of the Complaint marked and numbered

“2” as follows: Deny knowledge or information sufficient to form a belief as to the truth or
falsity of the allegations concerning what plaintiff seeks to attain by this lawsuit, and further
deny that any of plaintiffs rights were violated, that he suffered any compensable harm, and

that any of defendants’ actions were egregious or unlawful.

Case 1:18-cV-01327-DNH-CFH Document 5 Filed 12/28/18 Page 2 of 19

3. Respond to the allegations set forth in the paragraph of the Complaint marked and numbered
“3” as follows: Deny the factual allegations set forth in the paragraph of the Complaint
marked and numbered “3”, except to admit that Iler used deadly physical force to disable the
driver of the motor vehicle that was accelerating toward him. To the extent that paragraph “3”
of the Complaint states legal conclusions, arguments, assertions, or other statements of law to
which no responsive pleading is required, defendants respectfully refer all such legal matters to

the sound judgment and determination of the Court.

4. Deny the allegations contained in the paragraph of the Complaint marked and numbered “4”.

JURISDICTION and VENUE

5. Admit that plaintiff purports to bring this lawsuit under the laws set forth in the paragraph of
the Complaint marked and numbered “5”, but deny that international human rights law, the
New York State Constitution, and the common law of the State of New York are a sufficient
predicate on which to invoke the Court’s jurisdiction, and respectfully refer to the Court the

question of the lawful bases of its jurisdiction of the matters alleged in the Complaint.

6. Admit that plaintiff purports to bring this lawsuit under the laws set forth in the paragraph of
the Complaint marked and numbered “6”, but deny that the Constitutioii and laws of the State
of New York are a sufficient predicate on which to invoke the Corut’s jurisdiction, and
respectfully refer to the Court the question of the lawful bases of its jurisdiction of the matters

alleged in the Complaint

7. Admit that plaintiff asserts that the Court has subject matter jurisdiction based on the laws set
forth in the paragraph of the Complaint marked and numbered “7”, but deny knowledge or
information sufficient to form a belief as to the truth or falsity of the allegations concerning the
Court’s subject matter jurisdiction, and respectfully refer to the Court the question of the

lawful bases of its jurisdiction of the matters alleged in the Complaint.

8. Admit the allegations contained in the paragraph of the Complaint marked and numbered “8”.

Case 1:18-cV-01327-DNH-CFH Document 5 Filed 12/28/18 Page 3 of 19

9.

lO.

ll.

12.

14.

Deny knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in the paragraph of the Complaint marked and numbered “9”.

Deny the allegations contained in the paragraph of the Complaint marked and numbered “10”.

Deny knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in the paragraph of the Complaint marked and numbered “l l”.

PARTIES

Deny knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in the paragraph of the Complaint marked and numbered “12”.

. Admit the allegations contained in the paragraph of the Complaint marked and numbered

¢‘13$!.

Admit the allegations contained in the paragraph of the Complaint marked and numbered
‘¢ 1 491

FACTS

A. Background.

l5.

16.

17.

Admit the allegations contained in the paragraph of the Complaint marked and numbered

4‘15’,.

Admit the allegations contained in the paragraph of the Complaint marked and numbered
“16”, except to deny any and all implication that the vehicle remained parked and stationary

and that plaintiff was not operating the vehicle.

Admit the allegations contained in the paragraph of the Complaint marked and numbered
“17”, except to deny any and all implication that plaintiff was lawfully on supervised parole

release at that time as he had absconded from parole supervision several months earlier.

3

Case 1:18-cV-01327-DNH-CFH Document 5 Filed 12/28/18 Page 4 of 19

18.

19.

Admit the allegations contained in the paragraph of the Complaint marked and numbered
44 1 8’3'
Admit the allegations contained in the paragraph of the Complaint marked and numbered
€(\ 1 993 l

B. Events of August 15. 2017.

20.

21.

22.

24.

25.

26.

Admit the allegations contained in the paragraph of the Complaint marked and numbered

6¢2033.

Admit the allegations contained in the paragraph of the Complaint marked and numbered
242 1 ’,'

Deny knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in the paragraph of the Complaint marked and numbered “22”.

. Admit the allegations contained in the paragraph of the Complaint marked and nrunbered

¢‘235,~

Admit the allegations contained in the paragraph of the Complaint marked and numbered

¢4247’.

Admit the allegations contained in the paragraph of the Complaint marked and numbered

“25”, except to deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegations concerning whether and to what extent the 2010 Honda CRV operated

by plaintiff was at the curb, and to deny any and all implication that the vehicle remained

parked and stationary and that plaintiff was not operating the vehicle.

Admit the allegations contained in the paragraph of the Complaint marked and numbered
CC26’3'

Case 1:18-cV-01327-DNH-CFH Document 5 Filed 12/28/18 Page 5 of 19

27.

28.

29.

31

32.

33.

34.

Admit the allegations contained in the paragraph of the Complaint marked and numbered
L627!’.

Deiry knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in the paragraph of the Complaint marked and numbered “28”.

Deny knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in the paragraph of the Complaint marked and numbered “29”.

. Deny the allegations contained in the first sentence of the paragraph of the Complaint marked

i€’?

and numbered 30”, but admit the allegations contained in the second sentence of the

paragraph of the Complaint marked and numbered “3 0”.

. Deny the allegations contained in the paragraph of the Complaint marked and numbered “31”,

except to admit that Iler got out of his police vehicle and was facing the front of the Honda
CRV.

Deny knowledge or information sufficient to form a belief as to the truth or falsity of the
allegations contained in the paragraph of the Complaint marked and numbered “32”, except to
admit that Iler deployed his Troy Police Department issued firearm after stepping out of his

police vehicle.

Admit the allegations contained in the paragraph of the Complaint marked and numbered
“33”, except to deny any and all implication that the Honda CRV remained parked and

stationary and that plaintiff was not operating the vehicle.

Deny knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in the paragraph of the Complaint marked and numbered “34”.

. Deny the allegations contained in the paragraph of the Complaint marked and numbered “35”,

except to admit that plaintiff moved the Honda CRV backwards several feet and that Iler
deployed his Troy Police Departrnent issued firearm after stepping out of his police vehicle.

Case 1:18-cV-01327-DNH-CFH Document 5 Filed 12/28/18 Page 6 of 19

36.

38.

39.

40.

4l.

42.

44.

Deny the allegations contained in the paragraph of the Complaint marked and numbered “3 6”,

except to admit that plaintiff moved the Honda CRV backwards several feet.

. Deny the allegations contained in the paragraph of the Complaint marked and numbered “37”,

except to admit that plaintiff put the Honda CRV in drive.

Deny knowledge or information sufficient to form a belief as to the truth or falsity of the
allegations contained in the paragraph of the Complaint marked and numbered “38”
concerning plaintiffs intentions, and deny the other allegations contained in the paragraph of

the Complaint marked and numbered 38”, except to admit that plaintiff drove the Honda
CRV forward.

Deny the allegations contained in the paragraph of the Complaint marked and numbered “3 9”.

Deny the allegations contained in the paragraph of the Complaint marked and numbered “40”.

Deny the allegations contained in the paragraph of the Complaint marked and numbered “41”.

Deny the allegations contained in the paragraph of the Complaint marked and numbered “42”,

and affirmatively state that plaintiff did drive the Honda CRV toward Iler and at least one
other person, Troy Police Officer Martin Furciniti.

. Deny the allegations contained in the paragraph of the Complaint marked and numbered “43”,

and affirmatively state that plaintiff did drive the Honda CRV toward Iler and at least one
other person, Troy Police Officer Martin Furciniti, and that Iler was privileged to defend
himself and his partner from the use of deadly physical force and had no duty to retreat while

attempting to make a lawful stop and arrest of plaintiff

Deny the allegations contained in the paragraph of the Complaint marked and numbered “44”,
except to admit that plaintiff did drive the Honda CRV toward Iler and at least one other
person, Troy Police Officer Martin Furciniti, and that Iler was privileged to defend himself and
his partner from the use of deadly physical force - namely, the accelerating motor vehicle

driven by plaintiff - and that ller intentionally fired approximately four rounds attempting to

6

Case 1:18-cV-01327-DNH-CFH Document 5 Filed 12/28/18 Page 7 of 19

45.

46.

47.

48.

49.

50.

51.

52.

53.

shoot and thereby disable the driver of the motor vehicle that was accelerating toward him, and
that Iler had no duty to retreat while attempting to make a lawful stop and arrest of plaintiff
Deny the allegations contained in the paragraph of the Complaint marked and numbered “45”,

except to admit that plaintiff was not armed with a firearm.
Deny the allegations contained in the paragraph of the Complaint marked and numbered “46”.

Deny knowledge or infomration sufficient to form a belief as to the truth or falsity of the
allegations contained in the paragraph of the Complaint marked and numbered “47”, and to the
extent that paragraph “47” of the Complaint states legal conclusions, arguments, assertions, or
other statements of law to which no responsive pleading is required, defendants respectfully

refer all such legal matters to the sound judgment and determination of the Court.

Admit the allegations contained in the paragraph of the Complaint marked and numbered
“48”, except to deny knowledge or information sufficient to form a belief as to the truth or
falsity of the allegation that ller fired the shots directly at plaintiff as sorrre of the Shots did not
hit plaintiff Defendairts do not deny that Iler was attempting to shoot and thereby disable the

driver of the motor vehicle that was accelerating toward him.

Admit the allegations contained in the paragraph of the Complaint marked and numbered

“4977.

Deny knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in the paragraph of the Complaint marked and numbered “50”.
Deny the allegations contained in the paragraph of the Complaint marked and numbered “51”.

Admit the allegations contained in the paragraph of the Complaint marked and numbered
€‘52,7.

Admit the allegations contained in the paragraph of the Complaint marked and numbered

4‘5399-

Case 1:18-cV-01327-DNH-CFH Document 5 Filed 12/28/18 Page 8 of 19

54. Deny knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in the paragraph of the Complaint marked and numbered “54”.

55. Deny knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in the paragraph of the Complaint marked and numbered “55”.

5 6. Deny knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in the paragraph of the Complaint marked and numbered “56”.

57. Deny knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in the paragraph of the Complaint marked and numbered “57”.

58. Deny knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in the paragraph of the Complaint marked and numbered “58”.

59. Deny knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in the paragraph of the Complaint marked and numbered “59”.

60. Deny knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in the paragraph of the Complaint marked and numbered “60”.

61. Deny knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in the paragraph of the Complaint marked and numbered “6l”.

62. Deny knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in the paragraph of the Complaint marked and numbered “62”.
63. Deny knowledge or information sufficient to form a belief as to the truth or falsity of the
allegations contained in the paragraph of the Complaint marked and numbered “63”, except to

admit that plaintiff eventually was handcuffed

C. Lawfulness of Officer Iler’s actions

Case 1:18-cV-01327-DNH-CFH Document 5 Filed 12/28/18 Page 9 of 19

, 64.

65.

66.

67.

68.

Deny that any of Officer Iler’s actions were unlawful, and deny knowledge or information
sufficient to form a belief as to the truth or falsity of the factual allegations contained in the
paragraph of the Complaint marked and numbered “64”, and to the extent that paragraph “64”
of the Complaint states legal conclusions, arguments, assertions, or other statements of law to
which no responsive pleading is required, defendants respectfully refer all such legal matters to

the sound judgment and determination of the Court.

Deny that any of Officer ller’s actions were unlawful, and deny knowledge or information
sufficient to form a belief as to the truth or falsity of the factual allegations contained in the
paragraph of the Complaint marked and numbered “65”, and to the extent that paragraph “65”
of the Complaint states legal conclusions, arguments, assertions, or other statements of law to
which no responsive pleading is required, defendants respectfully refer all such legal matters to

the sound judgment and determination of the Court.

Deny that any of Officer Iler’s actions were unlawful, and deny knowledge or information
sufficient to form a belief as to the truth or falsity of the factual allegations contained in the
paragraph of the Complaint marked and numbered “66”, and to the extent that paragraph “66”
of the Complaint states legal conclusions, arguments, assertions, or other statements of law to
which no responsive pleading is required, defendants respectfully refer all such legal matters to

the sound judgment and determination of the Court.

Deny that any of Officer ller’s actions were unlawful, and deny knowledge or information
sufficient to form a belief as to the truth or falsity of the factual allegations contained in the
paragraph of the Complaint marked and numbered “67”, and to the extent that paragraph “67”
of the Complaint states legal conclusions, arguments, assertions, or other statements of law to
which no responsive pleading is required, defendants respectfully refer all such legal matters to

the sound judgment and determination of the Court.

Deny that any of Officer Iler’s actions were unlawful, and deny the factual allegations
contained in the paragraph of the Complaint marked and numbered “68”, and to the extent that
paragraph “68” of the Complaint states legal conclusions, arguments, assertions, or other
statements of law to which no responsive pleading is required, defendants respectfully refer all

such legal matters to the sound judgment and determination of the Court.

9

Case 1:18-cV-01327-DNH-CFH Document 5 Filed 12/28/18 Page 10 of 19

69.

70.

7l.

72.

73.

Deny that any of Officer Iler’s actions were unlawful, and deny the factual allegations
contained in the paragraph of the Complaint marked and numbered “69”, and to the extent that
paragraph “69” of the Complaint states legal conclusions, arguments, assertions, or other
statements of law to which no responsive pleading is required, defendants respectfully refer all

such legal matters to the sound judgment and determination of the Court.

Deny that any of Officer Iler’s actions were unlawful, and deny the factual allegations
contained in the paragraph of the Complaint marked and numbered “70” and its twelve
subparts “A” - “L”, and to the extent that paragraph “70” of the Complaint and its twelve
subparts “A” - “L” state legal conclusions, arguments, assertions, or other statements of law to
which no responsive pleading is required, defendants respectfully refer all such legal matters to

the sound judgment and determination of the Court.

Deny that any of Officer Iler’s actions were unlawful, and deny the factual allegations
contained in the paragraph of the Complaint marked and numbered “71”, and to the extent that
paragraph “71” of the Complaint states legal conclusions, arguments, assertions, or other
statements of law to which no responsive pleading is required, defendants respectfully refer all

such legal matters to the sound judgment and determination of the Court.

Deny that any of Officer Iler’s actions were unlawful, and deny the factual allegations
contained in the paragraph of the Complaint marked and numbered “72”, and to the extent that
paragraph “72” of the Complaint states legal conclusions, arguments, assertions, or other
statements of law to which no responsive pleading is required, defendants respectfully refer all

such legal matters to the sound judgment and determination of the Court.

Deny that any of Officer Iler’s actions were unlawful, and deny the factual allegations
contained in the paragraph of the Complaint marked and numbered “73”, and to the extent that
paragraph “73” of the Complaint states legal conclusions, arguments, assertions, or other
statements of law to which no responsive pleading is required, defendants respectfully refer all

such legal matters to the sound judgment and determination of the Court.

l()

Case 1:18-cV-01327-DNH-CFH Document 5 Filed 12/28/18 Page 11 of 19

74.

75.

76.

77.

78.

Deny that any of Officer Iler’s actions were unlawful, and deny the factual allegations
contained in the paragraph of the Complaint marked and nrunbered “74”, and to the extent that
paragraph “74” of the Complaint states legal conclusions, arguments, assertions, or other
statements of law to which no responsive pleading is required, defendants respectfully refer all

such legal matters to the sound judgment and determination of the Court.

Deny that any of Officer Iler’s actions were unlawful, and deny the factual allegations
contained in the paragraph of the Complaint marked and numbered “75”, and to the extent that
paragraph “75” of the Complaint states legal conclusions, arguments, assertions, or other
statements of law to which no responsive pleading is required, defendants respectfully refer all

such legal matters to the sound judgment and determination of the Court.

Deny that any of Officer Iler’s actions were unlawful, and deny the factual allegations
contained in the paragraph of the Complaint marked and numbered “76”, and to the extent that
paragraph “76” of the Complaint states legal conclusions, arguments, assertions, or other
statements of law to which no responsive pleading is required, defendants respectfully refer all

such legal matters to the sound judgment and determination of the Court.

Deny that any of Officer Iler’s actions were unlawful, and deny the factual allegations
contained in the paragraph of the Complaint marked and numbered “77”, and to the extent that
paragraph “77” of the Complaint states legal conclusions, arguments, assertions, or other
statements of law to which no responsive pleading is required, defendants respectfully refer all

such legal matters to the sorurd judgment and determination of tlre Court.

Iler’s actions and plaintiffs clearly established constitutional rights

Deny that any of Officer Iler’s actions were unlawful or violated any of plaintiffs clearly
established constitutional rights, and deny the factual allegations contained in the paragraph of
the Complaint marked and numbered “78”, and to the extent that paragraph “78” of the
Complaint states legal conclusions, arguments, assertions, or other statements of law to which
no responsive pleading is required, defendants respectfully refer all such legal matters to the

sound judgment and determination of the Court.

ll

Case 1:18-cV-01327-DNH-CFH Document 5 Filed 12/28/18 Page 12 of 19

79. Deny that any of Officer Iler’s actions were unlawful or violated any of plaintiffs clearly
established constitutional rights, and deny the factual allegations contained in the paragraph of
the Complaint marked and numbered “79”, and to the extent that paragraph c‘79” of the
Complaint states legal conclusions, arguments, assertions, or other statements of law to which
no responsive pleading is required, defendants respectfully refer all such legal matters to the

sound judgment and determination of the Court.

E. Plairrtiff s injuries

80. Admit that plaintiff suffered physical injuries as a result of being shot by Officer ller, but
otherwise deny knowledge or information sufficient to form a belief as to the truth or falsity of

the allegations contained in the paragraph of the Complaint marked and numbered “80”.

81. Deny knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in the paragraph of the Complaint marked and numbered “81”.

82. Deny knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in the paragraph of the Complaint marked and numbered “82”.

F. Liabilitv of the City of Trov.
l. Alleged negligence

00
b

°. Deny the allegations contained in the paragraph of the Complaint marked and numbered “83”.

84. Deny the allegations contained in the paragraph of the Complaint marked and numbered “84”.

85. Deny the allegations contained in the paragraph of the Complaint marked and numbered “85”.
2. Monell liabili§; - training and supervision

86. Deny the allegations contained in the paragraph of the Complaint marked and numbered “86”.

87. Deny the allegations contained in the paragraph of the Complaint marked and numbered “87”.

12

Case 1:18-cV-01327-DNH-CFH Document 5 Filed 12/28/18 Page 13 of 19

88.

89.

90.

9l.

92.

94.

95.

96.

97.

98.

99.

Deny the allegations contained in the paragraph of the Complaint marked and numbered “88”.

3. Monell liability - prior incidents

Deny the allegations contained in the paragraph of the Complaint marked and numbered “89”.

Deny the allegations contained in the paragraph of the Complaint marked and numbered “90”.

Deny the allegations contained in the paragraph of the Complaint marked and numbered “9l”.

Deny the allegations contained in~the paragraph of the Complaint marked and numbered “92”.

. Deny the allegations contained in the paragraph of the Complaint marked and numbered “93”.

Deny the allegations contained in the paragraph of the Complaint marked and numbered “94”.

Deny the allegations contained in the paragraph of the Complaint marked and numbered “95”.

Deny the allegations contained in the paragraph of the Complaint marked and numbered “96”.

Deny knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in the paragraph of the Complaint marked and numbered “97”.

Deny the allegations contained in the paragraph of the Complaint marked and numbered “98”.

Deny the allegations contained in the paragraph of the Complaint marked and numbered “99”.

lOO. Deny the allegations contained in the paragraph of the Complaint marked and numbered

“lOO”.

13

Case 1:18-cV-01327-DNH-CFH Document 5 Filed 12/28/18 Page 14 of 19

101. Deny the allegations contained in the paragraph of the Complaint marked and numbered
“ 1 0 1 35.

102. Deny the allegations contained in the paragraph of the Complaint marked and numbered
G¢ 1 02,3 .

4. Monell liabilit_v_ - use of deadly force policy

103. Deny the allegations contained in the paragraph of the Complaint marked and numbered
GC l 03 )’ ‘

104. Deny knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in the paragraph of the Complaint marked and numbered “104”.

105. Deny knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations contained in the paragraph of the Complaint marked and numbered “105”.

106. Deny the allegations contained in the paragraph of the Complaint marked and numbered
“106”.

FIRST CAUSE OF ACTION
107. Paragraph 107 of the Complaint merely repeats and realleges various allegations of the
Complaint that have been answered herein. Defendants hereby repeat and reallege the

responses previously interposed to the allegations referenced in paragraph 107.

108. Deny the allegations contained in the paragraph of the Complaint marked and numbered
441 0835.

SECOND CAUSE OF ACTION

14

Case 1:18-cV-01327-DNH-CFH Document 5 Filed 12/28/18 Page 15 of 19

109. Paragraph 109 of the Complaint merely repeats and realleges various allegations of the
Complaint that have been answered herein. Defendants hereby repeat and reallege the

responses previously interposed to the allegations referenced in paragraph 109.

110. Deny the allegations contained in the paragraph of the Complaint marked and numbered
C€l 1077.

THIRD CAUSE OF ACTION

111. Paragraph 111 of the Complaint merely repeats and realleges various allegations of the
Complaint that have been answered herein. Defendants hereby repeat and reallege the

responses previously interposed to the allegations referenced in paragraph 111.

112. Deny the allegations contained in the paragraph of the Complaint marked and numbered
“112”.

FOURTH CAUSE OF ACTION

113. Paragraph 113 of the Complaint merely repeats and realleges various allegations of the
Complaint that have been answered herein. Defendants hereby repeat and reallege the

responses previously interposed to the allegations referenced in paragraph 113.

114. Deny the allegations contained in the paragraph of the Complaint marked and numbered

“11439.

115. Deny the allegations contained in the paragraph of the Complaint marked and numbered
¢61 l 57!.

FIFTH CAUSE OF ACTION

116. Paragraph 116 of the Complaint merely repeats and realleges various allegations of the
Complaint that have been answered herein. Defendants hereby repeat and reallege the

responses previously interposed to the allegations referenced in paragraph 116.

15

Case 1:18-cV-01327-DNH-CFH Document 5 Filed 12/28/18 Page 16 of 19

117.

118.

119.

120.

121.

122.

124.

125.

126.

Deny the allegations contained in the paragraph of the Complaint marked and numbered
€G 1 1 737.

Deny the allegations contained in the paragraph of the Complaint marked and numbered
¢Cl 1 857~

FIFTH (SIC) CAUSE OF ACTION

Paragraph 119 of the Complaint merely repeats and realleges various allegations of the
Complaint that have been answered herein. Defendants hereby repeat and reallege the

responses previously interposed to the allegations referenced in paragraph 119.

Deny the allegations contained in the paragraph of the Complaint marked and numbered

“120”.

To the extent that any paragraphs of the Complaint state legal conclusions, arguments,
assertions, or other statements of law to which no responsive pleading is required,
defendants respectfully refer all such legal matters to the sound judgment and determination

of the Court.

Defendants deny each and every paragraph and factual allegation of the Complaint irot

otherwise specifically responded to herein.

FIRST AFFIRMATIVE DEFENSE
The Complaint fails to state a claim or cause of action upon which relief can be granted
SECOND AFFIRMATIVE DEFENSE
The Court lacks subject matter jurisdiction of some or all of the asserted claims.
THIRD AFFIRMATIVE DEFENSE
The Court lacks personal jurisdiction of the Defendants
FOURTH AFFIRMATIVE DEFENSE
Some or all of the asserted claims may be barred in whole or in part by the applicable

statute or statutes of limitation.

16

Case 1:18-cV-01327-DNH-CFH Document 5 Filed 12/28/18 Page 17 of 19

127.

128.

129.

130.

i3i.

132.

133.

135.

136.

FIFTH AFFIRMATIVE DEFENSE
Plaintiff has failed to satisfy conditions precedent to instituting this action.
SIXTH AFFIRMATIVE DEFENSE
The injuries and damages alleged by the Plaintiff were caused in whole or in part by the
contributory negligence, lack of ordinary care, or other culpable conduct of the Plaintiff,
without any negligence or carelessness on the part of the Defendants contributing
thereto.
SEVENTH AFFIRMATIVE DEFENSE
The injuries and damages alleged by the Plaiirtiff were caused by the actions of some
third person or persons over whom the Defendants had no control and for whose
culpable conduct the Defendants may not be held responsible
EIGHTH AFFIRMATIVE DEFENSE
To the extent that the Plaintiff alleges economic losses that have been replaced or
indemnified in whole or in part from collateral sources, Defendants are entitled to have
such damages reduced as provided in CPLR § 4545.
NINTH AFFIRMATIVE DEFENSE
Liability to the Plaintiff, if any, is limited pursuant to Articles 14 and 16 of the Civil
Practice Law and Rules.
TENTH AFFIRMATIVE DEFENSE
Plaintiff has failed to make reasonable efforts to mitigate the alleged damages as required
by law.
ELEVENTH AFFIRMATIVE DEFENSE
Plaintiffs claims may be barred in whole or in part by the doctrine of assumption of risk.
TWELFTH AFFIRMATIVE DEFENSE
Plaintiff s claims may be barred in whole or in part by the doctrines of laches, estoppel,
and/or waiver.
THIRTEENTH AFFIRMATIVE DEFENSE
Plaintiffs claims may be barred in whole or in part by the doctrines of unclean hands
and/or z`n pari delicto.
FOURTEENTH AFFIRMATIVE DEFENSE

Plaintiff may lack standing to pursue some or all of the asserted claims.

17

Case 1:18-cV-01327-DNH-CFH Document 5 Filed 12/28/18 Page 18 of 19

138.

139.

140.

141.

142.

143.

FIFTEENTH AFFIRMATIVE DEFENSE
Each of the individual Defendants is entitled to qualified immunity and is not liable to
Plaintiff officially or individually
SIXTEENTH AFFIRMATIVE DEFENSE
At all relevant times herein, Defendants acted in regard to Plaintiff in good faith and
without malice for legitimate govemnrental reasons and compelling governmental
interests, and their actions were supported by probable cause and objectively reasonable
SEVENTEENTH AFFIRMATIVE DEFENSE

Any force used by Defendants was lawful and privileged

EIGHTEENTH AFFIRMATIVE DEFENSE
The policy of the Defendant City of Troy and its Bureau of Police is to train and supervise
the City’s police officers to protect the Constitutional Rights of all persons, and there is no
policy, practice, or custom of authorizing deprivations of Constitutional Rights.

NINETEENTH AFFIRMATIVE DEFENSE
Swoi'n written notice of one or more of the claims alleged in the complaint may not have
been timely or properly served as required by Section 244 of the New York Second
Class Cities Law and Sections 50-e and 50-j of the New York General l\/lunicipal Law
within ninety days of the occurrence Therefore the Defendant may not be sued or
found liable for the injuries and damages alleged

TWENTIETH AFFIRMATIVE DEFENSE
Plaintiff has failed to appear for duly noticed hearing as required by Section 50~h of
the New York General Municipal Law, and therefore the Defendants may not be sued
or found liable for the injuries and damages alleged

TWENTY-FIRST AFFIRMATIVE DEFENSE

Some or all of the asserted claims may be barred by the provisions of Section 50~i of the

General Municipal Law.

WHEREFORE, the Defendants demand judgment dismissing the Complaint of the

Plaintiff herein with costs, attorney fees, and such other and further relief as the Court deems just

and proper. In the event the case is tried, Defendants demand a jury trial.

18

Case 1:18-cV-01327-DNH-CFH Document 5 Filed 12/28/18 Page 19 of 19

Date: Decernber 28, 2018

To:

Clerk of the Court

James A. Caruso, Corporation Counsel
of the City of Troy

   

 

jt

By: Riclzarrl T. Morrissey
Deputy Corporation Counsel
NDNY Bar Roll No. 507893
Troy City Hall
433 River Street, Suite 5000
Troy, New York 12180
Tel.: (518) 279-7157

James T. Foley U.S. District Courthouse

445 Broadway, Room 222

Albany, New York 12207-2924

Mark S. Mislzler, Esq.

Law Office of Mark S. Mishler, P.C.

Attorneysfor Plaintijj‘"
750 Broadway
Albany, New York 12207

19

